DETAILED ACTION
This action is responsive to the following communications: the Application filed June 12, 2020, and the information disclosure statement (IDS) filed June 12, 2020 and August 03, 2020 have been entered. This Application is a CIP of 16/288,368, 16/237,344, and 16/206,790.
Claims 1-17 are pending. Claims 1 and 11 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 and August 03, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent No. 10,147,471 and 10,777,241. Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent No. 10,373,662 and 10,847,195. Although the claims at issue are not identical, they are not patentably distinct from each other. 













US Patent 10,777,241
Comment
Claim1. A semiconductor system comprising: 
a first semiconductor device configured to output a reset signal, command and address (command/address) signals, and data; and 
a second semiconductor device configured to enable a start signal and an oscillation signal based on the reset signal, configured to generate internal data in response to the enabling of the start signal, and configured to perform an initialization operation involving the storing of the internal data in memory cells in response to the start signal, 
wherein the oscillation signal starts to oscillate in response to the reset signal.
















Claim1. A semiconductor system comprising:
a first semiconductor device configured to output a reset signal, command/address (command and address) signals, and data; and
a second semiconductor device including a plurality of memory cells and configured to enable a start signal based on the reset signal, and configured to generate an internal command, an internal address, and internal data in response to the enabling of the start signal regardless of the command/address signals and the data output from the first semiconductor device, and configured to perform an initialization operation, during  which the internal data is stored in memory cells selected by the internal address from the plurality of memory cells according to the internal command, in response to the start signal, and
wherein a value of the internal address is sequentially increased.
Claim2. The semiconductor system of claim 1,
wherein the value of the internal address is sequentially increased based on an oscillation signal, and
wherein the oscillation signal starts to oscillate in response to the reset signal.
Note footnote1






Instant Application
US Patent 10,373,662
Comment
Claim11. A semiconductor device comprising: 
a first rank configured to operate in synchronization with a clock signal in response to a first rank selection signal; and 
a second rank configured to operate in synchronization with the clock signal in response to a second rank selection signal, 
wherein the first rank performs a termination operation without performing a memory access operation when the first rank selection signal is maintained at an enabled state during two cycles of the clock signal, and 
wherein the first rank performs the memory access operation when the first rank selection signal has an enabled state at a first edge of the clock signal and has a disabled state at a second edge of the clock signal.














Claim1. A semiconductor device comprising:
a first rank configured to operate in synchronization with a clock signal in response to a first rank selection
signal; and
a second rank configured to operate in synchronization with the clock signal in response to a second rank selection signal,
wherein the first rank generates a command for execution of an internal control operation and a termination command for execution of a termination operation based on the first rank selection signal, wherein the first rank generates the termination command and terminates generation of the command when the first rank selection signal is enabled during an Nth
period of the clock signal, and N is a natural number greater than or equal to 2.
Claim2. The semiconductor device of claim 1, wherein the first
rank performs the internal control operation in response to a
pre-command inputted in synchronization with the first edge
of the clock signal, if the first rank selection signal is enabled in synchronization with the first edge of the clock signal and is disabled in synchronization with the second edge of the clock signal. 
Note footnote2


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 4,811,305) in view of Choi (US 2014/0292397).
Regarding independent claim 1, Watanabe et al. teach a semiconductor system comprising: 
a first semiconductor device (FIG. 2: 13 and 14) configured to output a reset signal (RSTW’), command and address (command/address) signals (WE), and data (WD); and 
a second semiconductor device (1-6 and A1-A3) configured to enable a start signal (any signals to start e.g., RSTW’) and an oscillation signal based on the reset signal (RSTW’), configured to generate internal data (Read/Write) in response to the enabling of the start signal (i.e., read/write signals and the data output from the first device), and configured to perform an initialization operation involving the storing of the internal data in memory cells in response to the start signal (see e.g., col. 1, lines 32-50).
Watanabe et al. are silent with respect to an oscillation signal and wherein the oscillation signal starts to oscillate in response to the reset signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Choi to the teaching of Watanabe et al. such that a semiconductor system, as taught by Watanabe et al., utilizes a oscillation based on reset signal, as taught by Choi, for the purpose of generating synchronized control signals, thereby achieving aligned signals to clock and reset signals.
Regarding claim 2, Watanabe et al. and Choi, as combined, teach the limitations of claim 1.
Watanabe et al. further teach the second semiconductor device (FIG. 2: 1-6 and A1-A3) includes a plurality of memory cells and is configured to generate an internal command, an internal address, and the internal data in response to the enabling of the start signal regardless of the command/address signals and the data output from the first semiconductor device, and configured to perform the initialization operation, during which the internal data is stored in the memory cells that are selected by the internal address from the plurality of memory cells based on the internal command, in response to the start signal (see FIG. 2 and accompanying disclosure).
Regarding claim 3, Watanabe et al. and Choi, as combined, teach the limitations of claim 2.
Watanabe et al. further teach a value of the internal address is sequentially increased (see FIG. 7 and accompanying disclosure).
Regarding claim 4, Watanabe et al. and Choi, as combined, teach the limitations of claim 2.

Instead, Watanabe et al. disclose a value of the internal address is sequentially increased based on a clock signal (see FIG. 7).
Further, clock signal generated by an oscillation signal is a well-known technology for a type of clock generation circuit for its purpose.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an oscillation signal to a clock signal since this was a known circuit technique in memory design area.
Regarding claim 10, Watanabe et al. and Choi, as combined, teach the limitations of claim 1.
Watanabe et al. further teach the start signal is enabled after a predetermined number of cycles, of the oscillation signal, elapse (see FIG. 7, i.e., after a number of clock cycles, RSTK starts).
Watanabe et al. do not explicitly disclose an oscillation signal.
Instead, Watanabe et al. disclose a clock signal (see FIG. 7).
Further, clock signal generated by an oscillation signal is a well-known technology for a type of clock generation circuit for its purpose.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an oscillation signal to a clock signal since this was a known circuit technique in memory design area.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above objection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claim 1, claims 1 and 2 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.
        
        2 Re independent claim 11, claims 1 and 2 of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.